Title: To Thomas Jefferson from Cornelia Jefferson Randolph, 13 January 1809
From: Randolph, Cornelia Jefferson
To: Jefferson, Thomas


                  
                     Dear Grandpapa 
                     
                     
                        on or before 13 Jan. 1809
                     
                  
                  I am very much obliged to you for the Tarripiniad, I have pasted it in a little book mama Made me to put all the piece’s that you send me in. pray answer this letter next post. Virginia sends her love to you, She can read tolerable well. I am dear Grandpapa your most affectionate Granddaughter,
                  
                     Cornelia Randolph.
                  
               